 



Exhibit 10.8

FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED LOAN AGREEMENT

          THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT
dated as of April 30, 2004 (this “Amendment”), is between WINTRUST FINANCIAL
CORPORATION, an Illinois corporation (the “Borrower”), and BANK NATIONAL
ASSOCIATION, a national banking association (the “Bank”).

RECITALS

          A. The Borrower and the Bank entered into that certain Second Amended
and Restated Loan Agreement dated as of April 30, 2003 (the “Agreement”); and

          B. The Borrower desires to extend the maturity date of Note 3 to
May 1, 2005.

          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which me hereby
acknowledged, the parties hereto agree as follows:

          1. DEFINITIONS. All capitalized terms used herein without definition
shall have the respective meanings set forth in the Agreement.

          2. AMENDMENTS TO THE AGREEMENT.

2.1 Amendment to Section 3(d) of the Agreement. Section 3(d) of the Agreement is
hereby amended as of the date hereof by deleting the date “May 1, 2004” and
inserting the date “May 1, 2005”.

                    2.5 Note 3. All references in the Loan Agreement to the
Revolving Note in the form of Exhibit “C” to the Loan Agreement shall be deemed
to be references to the Note 3 in the form of Exhibit “A-1” attached hereto and
made a part hereof.

          3. WARRANTIES. To induce the Bank to enter into this Amendment, the
Borrower warrants that:

                    3.1 Authorization. The Borrower is duly authorized to
execute and deliver this Amendment and is and will continue to be duly
authorized to borrow monies under the Agreement, as amended hereby, and to
perform its obligations under the Agreement, as amended hereby.

                    3.2 No. Conflicts. The execution and delivery of this
Amendment and the performance by the Borrower of its obligations under the
Agreement as amended hereby, do not and will not conflict with any provision of
law or of the charter or by-laws of the Borrower or of any agreement binding
upon the Borrower.

                    3.3 Validity and Binding Effect. The Agreement, as amended
hereby, is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in



--------------------------------------------------------------------------------



 



accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

                    3.4 No Default. As of the date hereof, no Event of Default
under Section 9 of the Agreement, as amended by this Amendment or event or
condition which, with the giving of notice or the passage of time, shall
constitute an Event of Default, has occurred or is continuing.

                    3.5 Warranties. As of the date hereof, the representations
and warranties in Section 5 of the Agreement are true and correct as though made
on such date, except for such Changes as are specifically permitted under the
Agreement,

          4. CONDITIONS PRECEDENT. This Amendment shall become effective as of
the date above first written after receipt by the Bank of the following
documents:

                         (a) This Amendment duly executed by the Borrower;

                         (b) A $25,000,000 Revolving Note in the form attached
hereto as Exhibit A-1 duly executed by the Borrower; and

                         (c) Such other documents and instruments as the Bank
reasonably requests.

          5. GENERAL.

                    5.1 Law. This Amendment shall be construed in accordance
with and governed by the laws of the State of Illinois.

                    5.2 Successors. This Amendment shall be binding upon the
Borrower and the Bank and Their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.

                    5.3 Confirmation of the Agreement. Except as amended hereby,
the Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date first above written.

     
LASALLE BANK NATIONAL
  WINTRUST FINANCIAL
ASSOCIATION
  CORPORATION
 
   
By:                                                                                
  By:
                                                                                
 
   
Its:                                                                                
  Its:
                                                                                

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

REVOLVING NOTE

$25,000,000   Dated as of April 30, 2004

          FOR VALUE RECEIVED, WINTRUST FINANCIAL CORPORATION, an Illinois
corporation (the “Maker”) promises to pay to the order of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association (the “Bank”) the lesser of the
principal sum of TWENTY FIVE MILLION DOLLARS ($25,000,000), or the aggregate
unpaid principal amount outstanding under the Loan Agreement dated even date
herewith (as amended from time to time, the “Loan Agreement”) between the Bank
and the Maker at the maturity or maturities and in the amount or amounts as
stated on the records of the Bank together with interest (computed on actual
days elapsed on the basis of a 360 day year) on any and all principal amounts
outstanding hereunder from time to time from the date hereof until maturity.
Interest shall be payable at the rates of interest and the times set forth in
the Loan Agreement. All unpaid principal, and accrued interest, if not paid
sooner, shall be due and payable in full on May 1, 2005.

          This Note shall be available for direct advances.

          Principal and interest shall be paid to the Bank at its office at 135
South LaSalle Street, Chicago, Illinois 60603, or at such other place as the
holder of this Note may designate in writing to the Maker. This Note may be
prepaid in whole or in part as provided for in the Loan Agreement.

          This Note evidences indebtedness incurred under the Second Amended and
Restated Loan Agreement dated as of April 30, 2003, as amended from time to
time, between the Maker and the Bank, to which reference is hereby made for a
statement of the terms and conditions under which the due date of the Note or
any payment thereon may be accelerated. The holder of this Note is entitled to
all of the benefits provided for in the Loan Agreement.

          The Maker agrees that in action or proceeding instituted to collect or
enforce collection of this Note, the amount on the Bank’s records shall be
conclusive and binding evidence, absent demonstrable error, of the unpaid
principal balance of this Note.

          This Note is in replacement and substitution of, but not repayment
for, a Revolving Note of the Borrower dated April 30, 2003 in the principal
amount of $25,000,000 and is in no way intended to constitute a novation
therefor.

     

  WINTRUST FINANCIAL CORPORATION
 
   

  By:
                                                                                

  Its:
                                                                                

 